ROBERTSON, Presiding Judge.
This is a workmen’s compensation case.
Following an ore tenus proceeding, the trial court found the employee to be permanently and totally disabled, unable to be gainfully employed or to be retained for gainful employment, and awarded benefits accordingly.
The employer argues on appeal that the trial court erred in finding that venue was proper in Washington County and in finding that the employee was permanently and totally disabled.
After a thorough review of the record, we find that this case is due to be affirmed on the authority of Article XII, § 232, of the Alabama Constitution, § 6-3-7, Code 1975, and Ex parte Joiner, 486 So.2d 402, 403 (Ala.1986), as to the issue of venue; and Ex parte Eastwood Foods Inc., 575 So.2d 91 (Ala.1991), as to the issue of permanent total disability.
AFFIRMED.
THIGPEN, J., concurs.
RUSSELL, J., concurs specially.